                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)
                                           THE FULLER LAW FIRM, PC
                                         3 60 No. Keeble Ave.
                                           San Jose, CA 95126
                                         4 Telephone: (408)295-5595
                                           Facsimile: (408) 295-9852
                                         5

                                         6 Attorneys for Debtor

                                         7

                                         8                             UNITED STATES BANKRUPTCY COURT

                                         9                             NORTHERN DISTRICT OF CALIFORNIA

                                        10                                           SAN JOSE DIVISION

                                        11

                                        12 In re                                                     CASE NO.: 21-50915-SLJ
FULLER LAW FIRM, PC

 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                             PIERCE CONTRACTORS, INC.                                RENEWED EX-PARTE APPLICATION
                                        14                                                           TO SET PLAN REVIEW CONFERENCE
                                                            Debtor
                                        15
                                                                                                     CHAPTER 11
                                        16                                                           (Subchapter V)

                                        17
                                                                                                     Date:    None set
                                        18                                                           Time:    None Set
                                                                                                     Ctrm.:   Telephonic or Video Only***
                                        19

                                        20
                                                    Comes now Debtor Pierce Contractors, Inc. and respectfully requests that a plan review
                                        21
                                             conference be set in the herein case.
                                        22

                                        23          1.      Debtor filed the herein case on July 9, 2021.

                                        24          2.      A motion to value the collateral of the 1st lienholder was filed on July 9, 2021.

                                        25          3.      A motion to value the 2nd and 3rd trust deed was file on July 9, 2021
                                        26
                                                    4.      A motion to Incur Debt was filed on July 13, 2021.
                                        27
                                                    5.      A plan was filed on July 13, 2021.
                                        28                                                       1
                                                                     Renewed Ex-parte Application to Set Plan Review Conference
                                       Case: 21-50915      Doc# 39      Filed: 07/21/21      Entered: 07/21/21 16:56:32           Page 1 of 2
                                         1          6.      Though the Court denied Debtor’s motion to impose stay, a new stay has been

                                         2 imposed by Debtor’s individual filing.

                                         3
                                                    7.      Any prospects for retaining Debtor’s property, absent stipulation, necessitate the
                                         4
                                             expeditious prosecution of this case towards confirmation.
                                         5
                                                    WHEREFORE Debtor renews its request for a plan review conference at the earliest
                                         6
                                             available, convenient date.
                                         7

                                         8

                                         9 DATED: July 21, 2021                         THE FULLER LAW FIRM, PC
                                        10

                                        11                                              By: /s/ Lars T. Fuller________________
                                                                                            LARS T. FULLER
                                                                                            Attorney for Debtor
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28                                                      2
                                                                    Renewed Ex-parte Application to Set Plan Review Conference
                                       Case: 21-50915      Doc# 39     Filed: 07/21/21      Entered: 07/21/21 16:56:32           Page 2 of 2
